Citation Nr: 1448986	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO. 10-23 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for migraines.

2. Entitlement to an initial rating in excess of 30 percent for an acquired psychiatric disorder.

3. Entitlement to an initial rating in excess of 20 percent for a low back disability, to include a lumbar strain.

4. Entitlement to service connection for a left wrist disability, to include left wrist tendonpathy. 

5. Entitlement to service connection for a bilateral hearing loss disability.

6. Entitlement to service connection for bilateral carpal tunnel syndrome.




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1994 to October 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. In that decision, the RO granted service connection for headaches, an acquired psychiatric disorder, and a back disability, and denied service connection for a left wrist disability, bilateral hearing loss, and bilateral carpal tunnel syndrome.

During the course of the appeal, VA cancelled the accreditation of the Veteran's representative. The Veteran was notified of this fact in September 2014 correspondence. The Veteran was informed of his options for representation, and also told that if no response was received within 30 days concerning a new representative, VA would assume the Veteran had elected to represent himself and proceed with the adjudication of his claim. No response was received within the 30 day window. As such, the Board finds that the Veteran has elected to represent himself, and will proceed with a decision on his claim.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has not submitted evidence of unemployability, and indicated during his hearing that he is employed as a notary. As such, the Board finds that the issue of TDIU has not been raised by the record.

The Board remanded the issues on appeal for additional development in December 2013. A hearing having been provided, the Board finds the directives have been substantially complied with and the matter again is before the Board. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in July 2014. A transcript of the hearing is associated with the Veteran's electronic claims file.

The Board has reviewed the electronic records maintained in both Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of increased ratings for headaches, an acquired psychiatric disability, and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A left wrist disability was not shown in service or within the first post-service year and has not been shown to be causally or etiologically related to an in-service event, injury or disease.

2. The Veteran does not have a current bilateral hearing loss disability for VA purposes.

3. A diagnosis of bilateral carpal tunnel syndrome has not been rendered at any point during the period currently on appeal.

CONCLUSIONS OF LAW

1. The criteria for service connection for a left wrist disability have not been met or approximated. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2. The criteria for service connection for bilateral hearing loss have not been met or approximated. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

3. The criteria for service connection for bilateral carpal tunnel syndrome have not been met or approximated. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in March 2009, prior to the initial unfavorable adjudication in June 2009. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in March 2009 and March 2010. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, conducted thorough medical examinations of the Veteran, and provided sufficient supporting rationales for the opinions. The Veteran was also provided with a VA audiological examination in March 2009. The examination was adequate because the examiner performed a controlled speech discrimination test (Maryland CNC) and puretone audiometry testing, and provided sufficient information to allow the Board to render an informed determination. See 38 C.F.R. § 4.85; Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claims for service connection for a left wrist disability, bilateral hearing loss, and bilateral carpal tunnel syndrome. See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). Generally, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitled to service connection for a left wrist disability, a bilateral hearing loss disability, and bilateral carpal tunnel syndrome. Each claim will be addressed in turn, applying the legal framework outlined above.



A. Left Wrist Disability

The Veteran contends that he is entitled to service connection for a left wrist disability, to include left wrist tendonpathy. For the reasons stated below, service connection is not warranted on a direct or presumptive basis. Initially, headaches are not considered to be a chronic disease for VA purposes. As such, presumptive service connection and service connection based on continuity of symptomatology are not applicable. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).

Turning to direct service connection, the Veteran has a current diagnosis of left wrist tendonpathy. The Veteran's service treatment records reflect that in December 2001 the Veteran injured his left wrist when a tool he was working with broke, lodging a piece of metal in his wrist or forearm. Therefore, the first two elements of service connection, a current disability and an in-service event injury or disease, have been met.

However, the preponderance of the evidence is against a finding of a nexus between the Veteran's in-service injury and his current disability. The Veteran has stated that his wrist disability is the result of his in service accident. However, the Veteran is not competent to state that there is a causal relationship between his left wrist disability and his in-service injury, as to do so requires expertise in the field of orthopedic medicine. Jandreau, 492 F.3d at 1377. As such, the issue of nexus must be determined based on the medical evidence of record.

The Veteran was provided with an examination for his left wrist in March 2010. The examiner opined that it was less likely than not that the Veteran's left wrist tendonpathy was causally related to his active duty. The examiner based this opinion on the fact that the foreign body entered the Veteran's left arm proximal to the wrist, and did not enter at the wrist itself. The examiner further noted that the foreign body at issue is small and did not affect any bone or joint structures. This was confirmed by x-ray images that revealed no acute osseous injuries. The VA and private treatment records are silent for any indication that the Veteran's left wrist disability is causally related to his in service accident specifically or his active duty generally. Based on the evidence of record, the preponderance of the evidence is against a finding that the Veteran's claimed left wrist disability is causally related to his active duty service. As the third element is not met, service connection on a direct basis is not warranted. 38 C.F.R. § 3.303.

Although the Veteran has established a current disability and an in-service injury, event or disease, the preponderance of the evidence weighs against a finding that the Veteran's left wrist disability is causally related to his active duty service. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

B. Bilateral Hearing Loss Disability

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when: (1) the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; (2) the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss. Hensley, 5 Vet. App. 155, 157 (1993).

The Veteran has stated that he currently has bilateral hearing loss. However, the Veteran is not competent to opine as to whether he has a hearing loss disability for VA purposes, as such a determination requires specialized audiological testing. Jandreau, 492 F.3d at 1377. As the Veteran's statements are not competent, they are assigned no probative weight. Therefore, the issue of a current disability must be decided based on the medical evidence.

In this case, the Veteran was provided with a VA audiological examination in March 2009. The results of audiological examination, as measured by a puretone audiometry test, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
30
25
LEFT
10
20
20
20
20

The average puretone threshold was 23.75 decibels for the right ear and 20 decibels for the left ear. 38 C.F.R. § 4.85(d). Speech recognition was 94 percent in the right ear and 100 percent in the left, as measured by the Maryland CNC test.

Based on this medical evidence, the Veteran's bilateral hearing loss is not considered a disability for VA purposes. The Veteran's hearing thresholds in either ear have at no point been measured to be 40 decibels or greater at frequencies of 500, 1000, 2000, 3000 or 4000 Hertz. Likewise, the Veteran's auditory thresholds are not 26 decibels or greater at any three of the measured frequencies. Finally, the Veteran's speech recognition scores have at no point been less than 94 percent. As none of the necessary criteria have been met, the Board finds that the Veteran's bilateral hearing loss is not disabling for VA purposes. 38 C.F.R. § 3.385. As such, the Veteran does not have a current disability, and as a result service connection for bilateral hearing loss cannot be granted. Brammer, 3 Vet. App. at 225.

While the Board notes that the Veteran had some hearing threshold shifts in service, this evidence goes to the second element of service connection, an in-service event, injury or disease. It is not probative of whether or not there is a current bilateral hearing loss disability for VA purposes. As service connection based on continuity of symptomatology and presumptive service connection also require, as a threshold matter, a current disability, service connection on these bases is also not warranted. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).

The preponderance of the competent evidence weighs against a finding that the Veteran has bilateral hearing loss for VA purposes. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert v, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. For these reasons, the claim is denied.

C. Carpal Tunnel Syndrome

The Veteran contends he is entitled to service connection for bilateral carpal tunnel syndrome. For the reasons stated below, the Board finds that service connection for bilateral carpal tunnel syndrome is not warranted on a direct or presumptive basis. 

In order for there to be a viable claim for service connection, there must a current disability. Brammer, 3 Vet. App. at 225. Here, there is no competent evidence of record indicating that the Veteran has a current diagnosis of bilateral carpal tunnel syndrome. The Veteran has stated that he has numbness and tingling in his hands bilaterally, he has to wear braces on his wrists, and that his ability to grip with both hands is impaired. However, while the Veteran is competent to describe lay observable symptoms or events, such as numbness or dropping items, he is not competent to diagnose himself with a carpal tunnel syndrome, as to do so requires medical expertise. Jandreau, 492 F.3d 1372. As there is no competent lay evidence of record establishing a disability, the issue of a current disability must be decided based on the medical evidence of record.

Turning to the medical evidence, the March 2009 VA examiner found that the Veteran on examination had a normal peripheral nerve examination, and that there was no evidence of carpal tunnel syndrome in either wrist, despite noting the Veteran's reports of tingling and numbness bilaterally. The Veteran's VA treatment records are silent for a diagnosis of a bilateral carpal tunnel syndrome. While the Veteran's psychiatric examiner noted a history of bilateral carpal tunnel syndrome, this was noted as medical history from the Veteran, and thus does not constitute an objective medical diagnosis of carpal tunnel. LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

The Board notes that the Veteran's service treatment records reflect an entry of carpal tunnel syndrome, and this was noted by the March 2009 VA examiner. However, this evidence is probative of the presence of an in-service event, injury or disease, and does not establish a current diagnosis of carpal tunnel syndrome. As there is no competent lay or medical evidence of record indicating that the a current diagnosis of bilateral carpal tunnel syndrome has been rendered at any time during the period on appeal, service connection on a direct basis is not warranted. 38 C.F.R. § 3.303; Brammer, 3 Vet. App. at 225. 

As service connection based on continuity of symptomatology and the presumption in favor of chronic diseases on a presumptive basis both also require, as a threshold matter, that there be a current disability, service connection on these bases is also not warranted. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.307, 3.307, 3.309.

The preponderance of the competent evidence weighs against a finding that the Veteran has bilateral carpal tunnel syndrome. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert v, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for a left wrist disability, to include left wrist tendonpathy, is denied. 

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for bilateral carpal tunnel syndrome is denied.
 

REMAND

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. See 38 C.F.R. 
§ 3.159(c)(4). In this case, the Veteran indicated during his July 2014 hearing that his service connected headaches, psychiatric disorder, and low back disability had all worsened since his March 2009 and August 2011 VA examinations. Specifically the Veteran has stated he now receives injections in his back, his headaches have increased in severity and frequency, and increased isolative tendencies. As there is an allegation of an increase in severity of the Veteran's headaches, psychiatric disorder, and low back disability since his last VA examination, the Board finds it must remand the claim for new examinations to determine the current severity of the disabilities. See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

While on remand, appropriate efforts should be made to obtain any further relevant treatment records identified and authorized for release by the Veteran, to include from Clarksburg VA Medical Center and Wood County Counselling.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any pertinent VA and/or private treatment records, to include treatment records from the Clarksburg VA Medical Center and Wood County Counselling. See Hearing Transcript at 21.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After completing the development listed above to the extent possible, schedule the Veteran for an appropriate examination by a medical professional to determine the current nature and severity of his headaches. The claims folder must be made available to the examiner in conjunction with the examination. Any necessary studies or testing should be performed and the results reported in detail. The examiner should obtain a detailed clinical history from the Veteran. All pertinent pathology found on examination should be noted in the report of the evaluation.

3. After completing the development listed in Directive 1 to the extent possible, schedule the Veteran for an appropriate examination by a medical professional to determine the current nature and severity of his acquired psychiatric disorder. The claims folder must be made available to the examiner in conjunction with the examination. Any necessary studies or testing should be performed and the results reported in detail. The examiner should obtain a detailed clinical history from the Veteran. All pertinent pathology found on examination should be noted in the report of the evaluation.

4. After completing the development listed above to the extent possible, schedule the Veteran for an appropriate examination by a medical professional to determine the current nature and severity of his low back disability, to include both orthopedic and neurological manifestations. The claims folder must be made available to the examiner in conjunction with the examination. Any indicated studies should be performed. The examiner should obtain a detailed clinical history from the Veteran. All pertinent pathology found on examination should be noted in the report of the evaluation.

All indicated studies, including X-ray and range of motion studies in degrees, should be performed. In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain. To the extent possible, the examiner should assess the degree of severity of any pain. 

Tests of joint movement against varying resistance should be performed. The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner. If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups. If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

In addition, the examiner should determine whether there is any neurological impairment that is as likely as not associated with the service-connected low back disability, and if so, to describe the nature and severity of that impairment. 

The examiner should also comment, to the extent possible, as to the functional and occupational impairment resulting from the Veteran's low back disability.

The supporting rationale for all opinions expressed must be provided.

5. Thereafter, readjudicate the issues on appeal as noted above. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


